DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1, 6, 8, 9, 11, 13-16, 21, 22, 24, 26, 27, 29, 36, 38 and 43 are pending in the application. Claims 2-5, 7, 10, 12, 17-20, 23, 25, 28, 30-35, 37, 39-42, 44 and 45 are cancelled.  
Priority
	This application claims the priority benefit of U.S. Provisional Patent Application Serial Number 62/679,205, filed on June 1, 2018.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds of formula (I), kits and systems comprising the compounds, and methods of use of the compounds are novel and unobvious over the prior art.  The closest prior art is found in WO 2016/210294 A1 (cited by Applicants), which discloses compounds useful in BRET of formula 
    PNG
    media_image1.png
    144
    136
    media_image1.png
    Greyscale
(see p. 170 claim 1), for example, N-cyclohexyl-4-(2-(ethyl(m-tolyl)amino)-2-oxoethyl)-4H-thieno[3,2-b]pyrrole-5-
carboxamide 
    PNG
    media_image2.png
    333
    329
    media_image2.png
    Greyscale
[00466].  However, the currently-claimed compounds are different at least in comprising a (4-methylphenyl)sulfonamide moiety, which is both novel and not an obvious modification of the prior art compounds.  

Conclusion
Claims 1, 6, 8, 9, 11, 13-16, 21, 22, 24, 26, 27, 29, 36, 38 and 43, reordered and renumbered 1-18 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625